Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 14-20, 22, 24, 26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Selen et al (WO 2016/180497 A1), hereinafter Selen, in view of Nakazawa et al (WO 2017/061527 A1), hereinafter Nakazawa.  (Both applicant’s submitted prior art).
Regarding claim 14, Selen (Figure 14, page 26 lines 1-13) teaches an antenna device 130 comprising a direction detector 130-4 configured to detect a moving direction of the antenna 
Selen does not explicitly teach that the antenna element comprises a first liquid crystal layer, an area where the first liquid crystal layer is located is divided into a plurality of resonance regions, the antenna element is configured to separately adjust a dielectric constant of the first liquid crystal layer within each of the resonance regions according to the driving voltage signal, to transmit and receive electromagnetic wave in the moving direction corresponding to the driving voltage signal.
Nakazawa (Figure 1, page 11 lines 1-18 and 30-37, page 12 lines 1-26) teaches a scanning antenna 1000 comprising a first liquid crystal layer LC, an area where the first liquid crystal layer is located is divided into a plurality of resonance regions, the antenna element is configured to separately adjust a dielectric constant of the first liquid crystal layer within each of the resonance regions U according to the driving voltage signal, to transmit and receive electromagnetic wave in the moving direction corresponding to the driving voltage signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Selen to include a first liquid crystal layer, an area where the first liquid crystal layer is located is divided into a plurality of resonance regions, the antenna element is configured to separately adjust a dielectric constant of the first liquid crystal layer within each of the resonance regions according to the driving voltage signal, to transmit and receive electromagnetic wave in the moving direction 
Regarding claim 15, as applied to claim 14, Nakazawa (Figure 3a) teaches that the antenna element further comprises a driving electrode layer 3 on at least one side of the first liquid crystal layer, and an antenna electrode layer 15  at a side of the first liquid crystal layer and insulated and spaced apart from the driving electrode layer, the driving electrode layer is connected to the driver, and is configured to generate mutually independent electric fields in respective resonance regions in the first liquid crystal layer according to the driving voltage signal, to adjust dielectric constants of the respective resonance regions of the first liquid crystal layer, and the antenna electrode layer is configured to transmit and receive electromagnetic wave under the electric fields of the respective resonance regions, and cause phase distribution of the electromagnetic wave to correspond to the dielectric constants of the respective resonance regions.
Regarding claim 16, as applied to claim 15, Nakazawa (Figures 1, 2a and 3a) teaches that the driving electrode layer 3 comprises a first electrode layer 15 and a second electrode layer 55 at two opposite sides of the first liquid crystal layer LC, respectively, at least one of the first electrode layer and the second electrode layer comprises a plurality of driving sub-electrodes insulated and spaced apart from each other, and the driving sub-electrodes have one-to-one correspondence with the resonance regions, and the antenna electrode layer is at a side of the first electrode layer facing away the first liquid crystal layer, the antenna electrode layer comprises a plurality of antenna sub-electrodes spaced apart from each other, and each of the resonance regions corresponds to at least one of the antenna sub-electrodes.

Regarding claim 20, as applied to claim 16, Nakazawa (Figure 3a) teaches that each of the antenna sub-electrodes is formed with a through hole CH1 (pate 23 lines 9-10), and each of the resonance regions corresponds to a plurality of rows and a plurality of columns of the antenna sub-electrodes.
Regarding claim 22, as applied to claim 20, Nakazawa (Figures 1 and 2b) teaches that one of the first electrode layer 15 comprises the plurality of driving sub-electrodes and the second electrode layer 55 is a single plate electrode.
Regarding claim 24, as applied to claim 20, Nakazawa (Figure 1) teaches that the antenna element further comprises a first substrate 1 and a second substrate 51 opposite to each other, and the first liquid crystal layer LC is between the first substrate and the second substrate.
Regarding claim 26, Selen (Figure 2, page 1 lines 25-26) teaches a mobile apparatus 130 comprising the antenna of claim 14.
Regarding claim 32, as applied to claim 29, Selen/Nakazawa teaches the claimed invention except explicitly mention that the direction signal generated by the direction detector undergoes a data calibration of the antenna element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calibrate the direction signal in order to enhance the performance of the antenna.
Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Selen in view of Nakazawa, and further in view of Jakoby et al (US 2014/0266897 A1), hereinafter Jakoby.  (Applicant’s submitted prior art).
Regarding claim 21, Selen/Nakazawa teaches the claimed invention, as applied to claim 15, except explicitly mention that the antenna electrode layer is at a side of the first electrode layer facing away the first liquid crystal layer, and the antenna electrode layer comprises a plurality of antenna sub-electrodes spaced apart from each other; the driving electrode layer comprises a first electrode layer and a second electrode layer at two opposite sides of the first liquid crystal layer, respectively, at least one of the first electrode layer and the second electrode layer comprises a plurality of driving sub-electrodes insulated and spaced apart from each other, and each of the resonance regions corresponds to at least one of the plurality of driving sub-electrodes, the driver further comprises a transmitter configured to generate a magnitude control voltage signal, the antenna element further comprises a power distribution electrode layer at a side of the second electrode layer facing away the first liquid crystal layer, the power distribution electrode layer comprises a plurality of power distribution sub-electrodes having one-to-one correspondence with the resonance regions, the power distribution sub-electrodes are connected to the transmitter and configured to load the magnitude control voltage signal to adjust magnitudes of electromagnetic wave transmitted by respective resonance regions according to the magnitude control voltage signal, wherein an orthographic projection of each of the power distribution sub-electrodes on a plane where the first liquid crystal layer is located overlaps at least in part with an orthographic projection of at 
Jakoby (Figure 2a and 2b, para [0052] and [0071]) teaches the steerable phased array antenna comprising an antenna electrode layer is at a side of the first electrode layer facing away the first liquid crystal layer 205, and the antenna electrode layer comprises a plurality of antenna sub-electrodes 112 spaced apart from each other; the driving electrode layer comprises a first electrode layer 203 and a second electrode layer 111 at two opposite sides of the first liquid crystal layer, respectively, at least one of the first electrode layer and the second electrode layer 111 comprises a plurality of driving sub-electrodes 201 and 111 insulated and spaced apart from each other, and each of the resonance regions corresponds to at least one of the plurality of driving sub-electrodes, the driver further comprises a transmitter configured to generate a magnitude control voltage signal, the antenna element further comprises a power distribution electrode layer 207 at a side of the second electrode layer facing away the first liquid crystal layer, the power distribution electrode layer comprises a plurality of power distribution sub-electrodes having one-to-one correspondence with the resonance regions, the power distribution sub-electrodes are connected to the transmitter and configured to load the magnitude control voltage signal to adjust magnitudes of electromagnetic wave transmitted by respective resonance regions according to the magnitude control voltage signal, wherein an orthographic projection of each of the power distribution sub-electrodes on a plane where the first liquid crystal layer is located overlaps at least in part with an orthographic projection of at least one of the antenna sub-electrodes on the plane where the first liquid crystal layer is located.


Regarding claim 25, as applied to claim 21, Nakazawa (Figure 1) teaches that the antenna element further comprises a first substrate 1 and a second substrate 51 opposite to each other, and the first liquid crystal layer LC is between the first substrate and the second substrate.
4.	Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Selen in view of Nakazawa, and further in view of Wang et al (CN 105589269 A), hereinafter Wang.  (Applicant’s submitted prior art).
Regarding claim 27, Selen/Nakazawa teaches the claimed invention, as applied to claim 26, except explicitly mention that the mobile apparatus further comprises a display panel, and the display panel comprises an array substrate and a counter substrate opposite to each other and a second liquid crystal layer between the array substrate and the counter substrate, in a case where the antenna element further comprises a first substrate and a second substrate opposite to each other and a first liquid crystal layer is between the first substrate and the second substrate, the first liquid crystal layer and the second liquid crystal layer are at a same layer, the first substrate and the counter substrate form an integral structure, and the second substrate and the array substrate form an integral structure.
Wang (Figures 1B, 2A and 3B, para [0056] and [0065]) teaches a display device comprising a display panel 11 with an array substrate 6 and a counter substrate 1 opposite to each other and a second liquid crystal layer 3 between the array substrate and the counter 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Selen/Nakazawa with a display panel, and the display panel comprises an array substrate and a counter substrate opposite to each other and a second liquid crystal layer between the array substrate and the counter substrate, in a case where the antenna element further comprises a first substrate and a second substrate opposite to each other and a first liquid crystal layer is between the first substrate and the second substrate, the first liquid crystal layer and the second liquid crystal layer are at a same layer, the first substrate and the counter substrate form an integral structure, and the second substrate and the array substrate form an integral structure, as taught by Wang, doing so would provide user interface with the mobile device.
Regarding claim 28, as applied to claim 27, Wang (Figure 1A, para [0054] to [0055]) teaches that the antenna element 12 is at an edge of the display panel 11.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Selen et al (US 2017/0111852) discloses an antenna device for beamforming.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845